Citation Nr: 1761053	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-11 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1964 to May 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


FINDINGS OF FACT

1. The Veteran did not have service within the Republic of Vietnam, and exposure to herbicide cannot be presumed.

2. The Veteran is not shown to have complaints or findings of prostate cancer in service or within the first year after separation from service. The current diagnosis of prostate cancer is not shown by competent evidence of record to have been due to or incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C. § 5103 (a) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C. § 5103(a)-compliant notice in May 2012. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was not afforded a VA examination with regards to his prostate cancer claim. VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. McLendon, supra. Here, however, the Board notes the service treatment records are completely devoid of a clinical assessment of prostate cancer, and it was not until 2005, more than 37 years after separation from service, that the Veteran was first assessed with prostate cancer. Additionally, the Veteran has not produced any evidence associating prostate cancer to his time in service. In short, the Board finds that an examination is unnecessary to decide this claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).


II. Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (2017). Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C. § 1116 (a) (2012).

The medical evidence of record shows that the Veteran has had a diagnosis of prostate cancer. VA outpatient records show prostate cancer currently in remission. 

Prostate cancer is recognized as one of the presumptive diseases based on exposure to herbicide agents. See 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e) (2017). The applicable law provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service. 

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii) (2017). A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97. 

If the Veteran is found to have served in the Republic of Vietnam, his exposure to herbicide agents such as Agent Orange is presumed and prostate cancer shall be service-connected if the requirement of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service. See 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307.

The Veteran contends that the he was involuntarily extended and sent on a temporary duty assignment (TDY) to Clark Air Force Base (AFB) in the Philippines. From Clark AFB in Philippines he reported he flew as a flight mechanic TDY into Vietnam, and particularly was sent to Cam Ranh Bay, Nha Trang, Chu Lai, Da Nang, and Tan Son Nhat and remained overnight in some cases for aircraft refuel and repair. He reported that his mission was to bring out wounded soldiers to hospital at Clark AFB in the Philippines. 

A review of his service records confirms that the Veteran had various duty assignments that consisted of Sheppard AFB, Texas; Wheelus Air Base, Libya; and Itazuke Air Base, Japan. There is no evidence noted in the Veteran's service treatment records or personnel records, however, that shows that he set foot or served in the Republic of Vietnam, including on TDY.  

The Board also notes that an October 2013 memorandum from the Joint Services Records Research Center (JSRRC) Coordinator that noted the Veteran was an Aircraft Maintenance Specialist assigned to the 348th Combat Support Group at Itazuke Air Base, Japan from April 18, 1966 to May 8, 1968. After a thorough review, the JSRRC determined that the evidence of record did not support that the Veteran was exposed to tactical herbicides or that he was ever in the Republic of Vietnam.  

In sum, there is no evidence in official documents or elsewhere in the record to corroborate the Veteran's assertions of taking leave during the applicable time period or being assigned to the Philippines and flown to the Republic of Vietnam on TDY. Instead, service treatment records, service personnel records, and a memorandum from the JRSSC show that there is no evidence in the record to corroborate the Veteran's claim that he actually set foot within the land borders of Vietnam. Absent competent and credible evidence of herbicide exposure or corroborating evidence of the Veteran's physical presence in Vietnam or actual exposure to herbicides in service, there is no basis for direct service connection due to herbicide exposure. 

While the Veteran has provided a statement describing the circumstances under which he set foot in the Republic of Vietnam, there is no corroborating evidence to support his assertions. The Board finds that the service treatment records, service personnel records, and the memo from the JRSSC have more probative value than the Veteran's recollections, which were made decades after the events he described.

The Board further finds that the preponderance of the evidence is against a finding that the Veteran's prostate cancer was incurred during or as a result of active service. First, without evidence establishing exposure to herbicides in service, there is no presumption of service connection for prostate cancer. There is also no evidence of prostate cancer manifesting during service or within one year of his separation from service. Ultimately, there is no evidence to show that the Veteran's prostate cancer was incurred during service or that it was first manifested within one year after separation from service. Therefore, service connection for prostate cancer is not warranted on a direct basis. 

Although lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The claimed prostate cancer is the kind of condition that is not readily amenable to mere lay diagnosis regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating such disorders. King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. Therefore, entitlement to service connection must be denied.

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for prostate cancer, to include as due to herbicide exposure. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for prostate cancer is denied.


ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


